            Case 1:19-cr-00351-CCB Document 23 Filed 07/22/20 Page 1 of 11



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA
                                                        Criminal No. CCB 19-0351
                   v.

CHERYL DIANNE GLENN,

                          Defendant.


                            UNITED STATES RESPONSE
                 TO DEFENDANT GLENN’S SENTENCING MEMORANDUM

           The United States of America, by its undersigned counsel, hereby files this response to

 Defendant Cheryl Glenn’s sentencing memorandum.

     I.       INTRODUCTION

           Former Delegate Cheryl Glenn accepted five bribe payments during an 11 month period

 in 2018 and 2019: April 4, 2018 ($3,000), August 23, 2018 ($5,000), October 22, 2018 ($5,000),

 December 10, 2018 ($5,000), December 20, 2018 ($750), and February 11, 2019 ($15,000).

 After Glenn solicited the first bribe, law enforcement became aware of her criminal conduct and

 engaged in this investigation.

           She took these bribes in exchange for multiple official acts. She sold her office to those

 who could afford to pay for an advantage. Glenn put her own selfish financial interests ahead of

 the public interest and the interests of the constituents who had elected her and placed their trust

 in her.

           The first bribe, in the amount of $3,000, was in exchange for multiple votes Glenn cast

 on House Bill 2, the “Natalie M. LaPrade Medical Cannabis Commission Reform Act,” which

 increased the number of medical marijuana grower licenses from fifteen to twenty-two and
              Case 1:19-cr-00351-CCB Document 23 Filed 07/22/20 Page 2 of 11



established a new cap of twenty-eight processing licenses. 1 Glenn did this to benefit an out-of-

state medical marijuana company that was seeking a license.

          The second bribe, in the amount of $5,000, was in exchange for a written commitment to

pursue legislation favorable to a business seeking a medical marijuana license in the next session

of the Maryland General Assembly. 2

          The third bribe, in the amount of $5,000, was in exchange for pre-filing House Bill 35,

which lowered the number of years of experience required for a medical director of an opioid

clinic from three years of medical practice to two. The Defendant did this without any concern

that those who treat patients with addiction issues should have more experience, not less.




          1
         House Bill 2 was pre-filed by Glenn on September 25, 2017, and introduced on January
10, 2018. House Bill 2 initially passed the House by a vote of 121-16, with GLENN voting in
favor, on March 8, 2018. After amendments from the Senate, House Bill 2 passed the House by a
vote of 118-15 on April 7, 2018, with Glenn voting in favor. It was passed by the Senate on April
9, 2018, and approved by the Governor on May 15, 2018.
2
    The text of that written commitment is as follows:

                  As it relates to the new licenses that will be available for minorities
                  for medical marijuana in the State of Maryland, the issue of
                  preferences for applicants who are residents of the State of Maryland
                  has been a controversial conversation. Many of the legislators
                  believe that there should be a preference given to those applicants
                  who are residents of the State of Maryland. In the upcoming 2019
                  Legislative Session, there will be a strong effort to amend the law,
                  as well as the regulations, so that preferences will be given to
                  applicants for medical marijuana licenses who reside in the State of
                  Maryland. I will take the lead on the effort to get the law changed
                  to provide the residency preference for the medical marijuana
                  licenses.



                                                    2
          Case 1:19-cr-00351-CCB Document 23 Filed 07/22/20 Page 3 of 11



         The fourth and fifth bribe payments, in the amount of $5,000 and $15,000, respectively,

were in exchange for the Defendant requesting the drafting of a bill to create a new liquor license

in the 2019 session of the General Assembly.

         The parties agree that the Defendant’s advisory sentencing guidelines range of

incarceration is 46-57 months. There are no advisory sentencing guidelines issues in dispute.



   II.       ARGUMENT

         The Defendant argues that a sentence of home confinement is sufficient but not greater

than necessary to achieve the goals of sentencing.

         It is not.

         At the Defendant’s sentencing hearing, for the reasons articulated below and for reasons

that shall be articulated at that hearing, the United States will recommend a sentence of 36

months of incarceration.

         The arguments the Defendant offers in support of her recommendation are unpersuasive.

   A. The Defendant Was a Politician At the Height of Her Powers When She Solicited
      and Accepted Five Bribes
         The Defendant attempts to mitigate her conduct by asserting that “she succumbed to

temptation offered by a person who she thought was a friend.” Def. Mem. at 12.

         That is not true.

         The Defendant actively solicited the bribes she took. She did not “succumb to

temptation,” from Associate 1, whom the Government assumes is the “friend” the Defendant is

trying to blame for her criminal conduct.




                                                 3
         Case 1:19-cr-00351-CCB Document 23 Filed 07/22/20 Page 4 of 11



       The bribery scheme described in the Defendant’s plea agreement began, as described in

the factual statement, at the Defendant’s instigation. During a phone call between Glenn and

Associate 1 on March 4, 2018, “GLENN told Associate 1 that she had an outstanding tax debt

and GLENN and Associate 1 agreed that GLENN and Associate 1 would solicit money from

Company 1 to pay the tax debt in exchange for agreeing to perform an official act.” Plea

Agreement at 11. Glenn chose to tell Associate 1 about her tax bill. She did it for the obvious

reason that she hoped he would offer her money to pay it or, as they ultimately agreed, to help

her solicit a bribe from Businessperson 1 and 2, who were representatives of a company that was

trying to secure a new medical marijuana license in order to pay it. And that’s exactly what they

did. There is nothing in the factual records that suggests that Associate 1 “tempted” the

Defendant. She chose to share her financial situation with him and agreed with him to solicit a

bribe from a company that was seeking a medical marijuana license.

       Later, pursuant to their plan, on March 5, 2018, the Defendant and Associate 1 met with

Businessperson 1 and 2. At that meeting, “GLENN took a white, letter-sized envelope out of her

purse and passed it to Associate 1.” Id. at 11-12. It contained her property tax bill in the amount

of $2,716. Glenn chose to do that. She didn’t have to. She wasn’t “succumb[ing]” to temptation.

Associate 1 didn’t put $3,000 on the table which she couldn’t resist taking. She took an

affirmative step, handing Associate 1 her tax bill, to get what she wanted, a $3,000 bribe

payment.

       Far from being someone who “succumb[ed] to temptation,” Cheryl Glenn was a

politician at the height of her powers when she took these bribes. Glenn was instrumental,

perhaps uniquely so, in the creation of Maryland’s medical marijuana industry. Her role was

recognized by the fact that the official name of the Maryland Cannabis Commission is the

                                                 4
         Case 1:19-cr-00351-CCB Document 23 Filed 07/22/20 Page 5 of 11



Natalie M. LaPrade Maryland Medical Cannabis Commission. Natalie M. LaPrade is Cheryl

Glenn’s mother’s name. The website for the Commission contains the following statement about

Delegate Glenn and her mother:

       Natalie LaPrade was the mother of Baltimore City Delegate Cheryl Glenn.
       Delegate Glenn was one of the leading sponsors of Medical Marijuana legislation.
       Mrs. LaPrade was born in Lynchburg, Virginia, in 1923. She moved to Baltimore
       and raised her family there. Mrs. LaPrade died of kidney cancer at the age of 87.
       She instilled in her children the importance of public service and helping others.
       Delegate Glenn believed that medical marijuana, if available, would have made
       her mother more comfortable and eased her pain in the last months and weeks of
       her life.
See www.mmcc.maryland.gov/Pages/aboutus.aspx (last viewed by author on 7/21/2020).

       Further evidence that Glenn did not “succumb to temptation,” and that she was, instead,

activity seeking bribes was her statement to Associate 1 on June 18, 2018. As described in the

plea agreement, the Defendant asked Associate 1 if Businessperson 3, someone whom the

Defendant understood wanted to obtain a marijuana license, was “going to be makin’ a donation

or something?” The Defendant then explained why she was asking. “I’ve stopped spending time

with people if they’re not um, donating to … you know what I mean.” In other words, you have

to pay to play.

       The Defendant also actively solicited the third bribe payment. As described in the factual

statement, on October 9, 2018, in a phone call, the Defendant told Associate 1, “Tell

[Businessperson 3] I need s …, I need some help.” Evidently the $5,000 bribe payment she had

already received purportedly from Businessperson 3 wasn’t enough. At a meeting on October

12, 2018, the Defendant showed Associate 1 documents that reflected changes proposed by the

Cannabis Commission to Maryland’s medical marijuana regulations as a result of House Bill 2.

The Defendant told Associate 1, “I got this shit done,” and “it took a lot of work” and “I fought


                                                 5
         Case 1:19-cr-00351-CCB Document 23 Filed 07/22/20 Page 6 of 11



my ass off for this.” In recognition of what she did, the Defendant wanted a $20,000 “personal

loan,” to “clear everything up.”

       The Defendant wanted this “loan,” which obviously would never be repaid, because she

felt she was owed it, a belief reflected in the question she posed to Associate 1: “Do you know

how much somebody would charge [Businessperson 3] to give him all that shit?” Except

Businessperson 3 shouldn’t be charged for the work the Defendant was supposedly doing in the

public interest. None of the work she did as a state legislator entitled her to extract cash from

individuals to put in her own pocket.

       The Defendant also accepted money from another individual who had business before the

General Assembly, L.L. Specifically:


           •   On May 22, 2018, Glenn accepted $2,000 in money orders from L.L. at what

               purportedly was a fundraiser for Glenn and other politicians. These money orders

               were not campaign contributions.

           •   On September 19, 2018, L.L. gave Glenn $1,000 cash at his residence in

               Baltimore.

           •   On October 22, 2018, L.L. gave Glenn a Wells Fargo check for $1,500 outside of

               his mother’s home. The check was issued from L.L.’s business and made payable

               to Glenn.


None of these payments were disclosed as campaign contributions or gifts by Glenn. L.L. was

not a family member of Glenn’s or a close friend. They were paid by a local businessperson

seeking to gain favor with Glenn in the hopes that she would be able to take official action that

would benefit him. This evidence, and more, further shows that prior to her solicitation of the


                                                 6
         Case 1:19-cr-00351-CCB Document 23 Filed 07/22/20 Page 7 of 11



first bribe from Associate 1, Glenn accepted cash and checks from individuals who sought to pay

for her influence in Annapolis. This is further evidence that her conduct with Associate 1 was

part of a pattern where the Defendant monetized her official position and it completely

undermines the notion that her conduct was the fault of Associate 1.

   B. Glenn Was Motivated By the “Desire to Possess More Than She Needed or
      Deserved.”
       In her sentencing memorandum the Defendant poses the question, “Was [Glenn’s]

descent into criminality motivated by a desire to acquire or possess more than what she needed

or deserved?” Def. Mem. at 11.

       The answer is unquestionably yes.

       All that the Defendant was entitled to was her salary as a member of the Maryland House

of Delegates. But that wasn’t enough.

       The Defendant evidently believed she was entitled to more than her legislator’s salary for

her role in the genesis of this new sector of Maryland’s economy. Her own sense of her role was

perhaps best captured in the stunningly arrogant statement she made to Businessperson 3 in her

efforts to obtain a bribe from him, the efforts that ultimately resulted in the second bribe

payment. As described in the factual statement to her plea agreement, on June 12, 2018, Glenn

met with Businessperson 3 at a restaurant in Baltimore. Glenn told Businessperson 3 that she

had previously created a bill that awarded a company a medical marijuana growing license and

that other applicants were “pissed off” and asked, “who the hell do they know? ‘Cause they

didn’t’ have any high-priced lobbyists or anything.”

       Glenn told Businessperson 3, “I said they know God and Cheryl Glenn.”



                                                  7
         Case 1:19-cr-00351-CCB Document 23 Filed 07/22/20 Page 8 of 11



       If one were writing a novel or a screenplay about a corrupt politician that would be the

kind of dialogue a good writer might craft. Except that that Cheryl Glenn actually said that in an

unscripted moment when she thought the only people listening were Associate 1 and

Businessperson 3.

   C. In the Moments Before She Was Confronted by the FBI the Defendant Was
      Fabricating Evidence to Cover Her Tracks.
       In describing the circumstances of her swift downfall on February 11, 2019, the

Defendant writes:

       Ms. Glenn was confronted with her criminal wrongdoing by law enforcement on
       Monday, February 11, 2019 at a location in Annapolis, Maryland. At that time
       Ms. Glenn could have outright denied that her conduct was criminal, attempted to
       obfuscate her role in the matter or otherwise endeavored to avoid the
       consequences of her actions. She did none of that.
Def. Mem. at 4.

       The Defendant fails to tell the Court that she had been shown evidence of her

wrongdoing during this confrontation. The Defendant had been recorded on video on multiple

occasions accepting bribe payments. That was the evidence she would have faced at trial. The

decision to fold her tent was a rational one in light of the high probability that she would be

convicted.

       But more importantly, the Defendant also fails to mention that immediately before she

was confronted she engaged in one last act of obfuscation. As described in the factual statement

to her plea agreement:

       On February 11, 2019, GLENN arranged to meet with Associate 1 at a hotel in
       Annapolis, Maryland so that Associate 1 could pay GLENN $15,000 in cash for
       introducing House Bill 347. When she arrived at the hotel, GLENN called
       Associate 1 and asked Associate 1 to come to her car. Associate 1 entered
       GLENN’s car and GLENN proceeded to drive from the hotel at a high rate of

                                                  8
         Case 1:19-cr-00351-CCB Document 23 Filed 07/22/20 Page 9 of 11



       speed to another nearby parking lot. When GLENN parked the vehicle, GLENN
       said she needed Associate 1 to sign a document as “an insurance thing.” The
       document, drafted by GLENN, falsely stated, “To whom it may concern: The
       money, $15,000.00, received from my friend, [Associate 1], this morning, is in
       NO way connected to my position as a State Delegate . . . I have not made any
       promises to use my position as a State Delegate for any purposes. The money is a
       gift and is not being given to me in exchange for any political favors.” GLENN
       told Associate 1 that “this protects you and I.” GLENN proceeded to count stacks
       of cash and confirmed she received the full $15,000.00.
Plea Agreement at 18. The Defendant did this of her own volition. It was her idea and came as a

complete surprise to law enforcement who were monitoring the meeting between the Defendant

and Associate 1. The Defendant and Associate 1 had never discussed creating such a document.

Why did she do it? She was attempting to cover her tracks right up until the moment she was

confronted with incontrovertible evidence of her wrongdoing.

   D. The Defendant’s Conduct Demands More Than a “Slap on the Wrist.”


       In the section of her memorandum where the Defendant addresses the need to promote

respect for the law and to provide adequate deterrence, she poses the following question: “what

message can and should the Court send to deter others from similar conduct?” Def. Mem. at 12.

       The Court should look no further than the Defendant’s own words.

       In March 2017, the Maryland General Assembly’s Joint Committee on Legislative Ethics

reprimanded Baltimore County Delegate Dan Morhaim for failing to adequately disclose his ties

to a medical marijuana company. Morhaim was described in an article appearing in The

Baltimore Sun as the “architect” of the medical marijuana industry in Maryland.

http://www.baltimoresun.com/politics/bs-md-morhiam-ethics-20170302-story.html (last viewed

by author on 7/22/2020). The same article then goes on to quote “the other delegate central to

legalizing and expanding the medical marijuana industry,” then-Delegate Cheryl Glenn.



                                                9
        Case 1:19-cr-00351-CCB Document 23 Filed 07/22/20 Page 10 of 11



       The Defendant was quoted in that article as saying she was “alarmed and disappointed”

that Morhaim was not facing harsher punishment. The article goes on:

       "He didn't do anything wrong? Oh, please," said Del. Cheryl Glenn, a Baltimore
       Democrat. "It's incredulous that all he's getting is a slap on the wrist. ... He
       definitely has used the power of his position as a legislator. Would Doctor's
       Orders have been interested in forming a financial relationship with him if he
       wasn't a lawmaker?"
And now Delegate Glenn is asking for a slap on the wrist for conduct that is far worse than

failing to adequately disclose a business relationship.

       More than home confinement is required to reflect the seriousness of the offense and to

promote respect for the law. Recent public corruption cases against Baltimore officials including

the prosecution of Senator Nathaniel Oaks and Mayor Catherine Pugh have all resulted in terms

of incarceration. Former Senator Oaks was sentenced to 42 months incarceration. Former

Mayor Pugh was sentenced to 36 months. Between the two, Delegate Glenn’s conduct is more

analogous to Senator Oaks’s than Mayor Pugh’s.

       More than home confinement is required to deter Maryland politicians from taking

bribes. Of particular note on this point is the prosecution of Senator Oaks. It occurred in 2017

and 2018, before the bribe payments the Defendant has admitted taking. Oaks and Glenn

engaged in strikingly similar behavior—they both accepted cash in exchange for pre-filing

legislation. During the recordings between the Defendant and Associate 1, she discussed that

Oaks got caught because he dealt with someone he didn’t know personally, and she

acknowledged her awareness of the outcome of his case. Yet, Oaks’s conviction and sentence of

incarceration was not enough to deter then-Delegate Glenn. So what will it take to deter other

politicians? Certainly not home confinement. Indeed, the Defendant’s conduct, which again,



                                                 10
          Case 1:19-cr-00351-CCB Document 23 Filed 07/22/20 Page 11 of 11



occurred after Oaks’s, suggests longer terms of incarceration, not shorter ones, are necessary to

achieve adequate deterrence.

   III.      CONCLUSION


          For all these reasons, and others that will be offered at the sentencing hearing, a sentence

of 36 months incarceration is sufficient but not greater than necessary to address the goals of

sentencing.

                                                  Respectfully submitted,
                                                  Robert K. Hur
                                                  United States Attorney


                                            By:                                            ________
                                                  Leo J. Wise
                                                  Derek E. Hines
                                                  Assistant United States Attorneys


                                   CERTIFICATE OF SERVICE

          I hereby certify that this filing was served on defense counsel via ECF electronic filing.


                                             By:
                                                    Leo J. Wise
                                                    Assistant United States Attorney




                                                    11
